Citation Nr: 0733043	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia (hereinafter RO).  The 
case was remanded by the Board in January 2005 and March 2006 
and is now ready for appellate review. 

FINDINGS OF FACT

1.  The service medical records reflect treatment for a 
twisted ankle after a fall.

2.  A private clinical record dated within four months of 
separation from service reflects a one year history of back 
pain and a diagnosis of spondylolysis.  

3.  The evidence of record reflects VA and private medical 
opinions linking the currently diagnosed low back, right 
knee, and right ankle disorders to service.  


CONCLUSION OF LAW

A low back disorder, a right knee disorder, and right ankle 
disorder were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issues involving the veteran's claims for 
service connection for low back, right knee and right ankle 
disabilities.  This is so because the Board is taking action 
favorable to the veteran in the decision below.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted during such service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of 


continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran, including in testimony before the Board, 
contends that during service, he fell some distance from a 
pole and injured his right ankle.  Thereafter, the veteran 
also reported that he had back pain, as he testified that 
climbing poles in connection with his duties during service 
as a lineman (a DD Form 214 confirms a military occupation 
specialty for the veteran of "lineman") was "so hard on 
your back."  He testified that the pain would go way with 
rest but return with heavy work but that he did not go to 
sick call for treatment of back pain as he was reluctant to 
be labeled as a complainer.  The veteran testified that 
"later on" after the fall from the pole, his right knee 
became a problem, to include as result of an altered gait 
pattern resulting from disability in his back and right 
ankle.  The veteran's representative summarized the veteran's 
contentions by stating his belief that the low back, right 
ankle and right knee disabilities were all ultimately the 
result of the work performed and injury sustained during 
service. 

The service medical records do not reflect treatment 
following a fall from a pole, but do reflect treatment for an 
ankle strain sustained in February 1965 after the veteran was 
said to have twisted his ankle after falling from a truck.  
No treatment for the right ankle thereafter during service is 
demonstrated, and the service medical records do not reflect 
treatment for a back or knee disorder.  The June 1968 
separation examination and medical history compiled at that 
time were negative for back, right knee, or right ankle 
disorders.  

A private clinical record dated within four months of 
separation from service in December 1968 reflects a one year 
history of back pain and a diagnosis of spondylolysis.  A 
January 1969 VA examination included an x-ray that 
demonstrated spondylolysis.  

Following a February 2005 private examination that resulted 
in a diagnosis of lumbosacral strain with a postoperative 
fusion at L5-S1, the examiner stated that it was "very 
probable that the military service has aggravated his low 
back pain syndrome."  In an addendum to this opinion from 
this examiner received in conjunction with a November 2005 
statement from the veteran, he clarified his opinion to state 
as follows 

I believe that it is as likely as not 
that [the veteran's] lower back and right 
knee problems are a direct result of the 
right ankle injury he suffered while in 
the US military.  I feel that over the 
years since the injury, he has had to 
over compensate in order to carry himself 
as a somewhat "normal man," which led 
to a lumbar laminectomy with pedicular 
screw fusion in 2000. 

Further evidence to support the veteran's claim is contained 
in a September 2006 VA medical opinion, which was preceded by 
a review of the claims file and examination of the veteran, 
as follows:  

[T]he veteran's low back problem, right 
knee problem and right ankle problem is 
at least as likely as not (50/50 
probability) caused by or a result of the 
fall that occurred while on active duty.  
I concur (agree) with the opinion offered 
[in February 2005 as set forth above] 
that was found in the veteran's c file.  
Trauma is a widely accepted etiology for 
arthritis . . . This veteran has had 
chronic documented complaints [in the] 
right 


knee [and] right ankle and low back 
problems since discharge.  The fall 
described by this veteran could feasibly 
cause enough damage to be at least as 
likely as not (50/50 probability) 
responsible for the veteran's current 
right ankle, right knee and low back 
problems.  

Following this opinion, the examiner specifically referenced 
as pertinent evidence the service medical record date in 1965 
reflecting treatment for an ankle injury.  X-rays conducted 
in conjunction with the September 2006 VA examination 
demonstrated degenerative changes of the right ankle that did 
not appear to be of recent origin, and the veteran was 
diagnosed with traumatic arthritis of the right ankle.  
Arthritis was also demonstrated upon x-rays of the right knee 
and lumbosacral spine. 

While it is true that the service medical records have not 
corroborated that the veteran fell from a pole, they do 
demonstrate treatment for an ankle disability following a 
fall, albeit from a truck.  As set forth above, x-rays have 
demonstrated degenerative changes in the right ankle that 
were not of recent origin, and the veteran was diagnosed as 
having post traumatic arthritis of the right ankle.  As such, 
given the evidence of a right ankle injury following a fall 
during service and the current clinical evidence of traumatic 
arthritis, the Board finds that the February 2005 private 
medical opinion and the September 2006 VA opinion provide 
competent evidence as to the etiology of the disabilities at 
issue.  These opinions place the weight of the positive and 
negative evidence in relative balance.  Also weighing in 
favor of the grant of the veteran's claim is the evidence of 
a back disability so shortly after service, with the veteran 
at that time describing a one year history of back pain that 
would place the onset of such pain during service. 

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, there are no medical opinions of 
record to refute the positive private and VA medical opinions 
set forth above.  Thus, resolving all reasonable doubt in the 
veteran's favor, service 


connection for a low back disorder, a right knee disorder, 
and right ankle disorder is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for a low back disorder is granted. 

Service connection for a right ankle disorder is granted. 

Service connection for a right knee disorder is granted.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


